IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JUDY ANN JEAN KEETER,                  NOT FINAL UNTIL TIME EXPIRES TO
ROBERT L KEEFER, AND                   FILE MOTION FOR REHEARING AND
ESTHER BIEN AIME,                      DISPOSITION THEREOF IF FILED

      Appellants,                      CASE NO. 1D16-1957

v.

GMAC MORTGAGE, LLC,

      Appellee.


_____________________________/

Opinion filed April 11, 2017.

An appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

Judy Ann Jean Keeter, Appellant, pro se.

Maikel N. Eskander, and Brandon T. White, Locke Lord LLP, West Palm Beach,
for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.